Title: To Benjamin Franklin from Thomas-François Dalibard, 14 June 1768
From: Dalibard, Thomas-François
To: Franklin, Benjamin


Mon cher Monsieur,
à Paris le 14. Juin 1768.
J’ai bien reçu dans son tems la très obligeante lettre que vous m’avéz fait l’honneur de m’écrire au mois de Mars dernier; mais le Livre de Priestly qu’elle m’annonçoit, ne m’a été remis qu’environ trois semaines après la lettre. Le paquet de livres que M. Molini libraire à Paris attendoit de Londres, fut long-tems retardé en route, et quand il fut arrivé en cette ville, il fut encore arrêté pendant huit jours à la Chambre Sindicale de la Librairie; de sorte que, malgré vos bons offices et les précautions que vous aviéz prises, pour me faire tenir promptement cette Curieuse histoire de l’Électricité, je n’ai pu l’avoir que dans la fin du mois d’avril. Je m’étois fait un grand plaisir de joüir enfin de cet ouvrage si long-tems attendu; mais j’en suis encore privé par une autre circonstance. Notre ami M. Le Roy de l’académie m’avoit prié de lui faire voir ce livre, dès que je l’aurois reçu; je le lui portai effectivement en sortant du Magazin de M. Molini, et quoiqu’il m’eût promis de me le rendre dans la semaine, il l’a toujours gardé jusqu’à présent sous prétexte d’y faire des recherches dont il dit avoir besoin. Je voulois, Monsieur, prendre connoissance de cette histoire de l’Électricité, avant de vous en accuser la réception; mais je vois que cela retarderoit trop ma réponse. Je suis même honteux de l’avoir tant différée.Recevéz-en, je vous prie, mes excuses avec les sinceres remercimens que je vous fais et pour le livre et pour votre gracieuse lettre.
M. Le Roy m’a dit la semaine dernière qu’il comptoit vous écrire aujourd’huy, et que, si je voulois en faire autant, il auroit la complaisance de joindre ma lettre à la sienne. Je profite avec empressement de cette occasion favorable, pour me rappeller dans votre souvenir, et pour vous prier de me rappeller aussi dans la mémoire de l’aimable M. le Docteur Pringle. Il aura vraissemblablement appris la mort de M. Camus de l’académie que nous vimes ensemble l’année dernière.
Vous ressouvenéz-vous, Monsieur, que vous nous aviéz fait espérer l’Été passé que vous reviendriéz au mois de May dernier à Paris pour y passer plusieurs mois et ensuite pour aller visiter l’Italie? Tous vos amis de cette ville, du moins ceux que je connois, me demandent souvent si j’ai reçu de vos nouvelles, et si vous leur tiendréz parole. Apprenez-moi, s’il vous plaît, la réponse que je dois leur faire. Vous ne fites l’an passé qu’une apparition à Paris, vous y vintes dans une saison trop avancée, et votre séjour y fut trop court pour vous procurer les agrémens que l’on auroit désiré; enfin nous perdîmes trop tôt la satisfaction de vous posséder; il seroit bien juste que vous nous dédommageassiez de cette privation. Notre ami le Docteur Du Bourg, Madame sa femme, Mesdemoiselles Basseporte et Bihéron ont le plus grand desir de vous revoir avant que vous retourniéz dans votre Amérique. Ils m’ont tous chargé de vous le mander et de vous faire leurs amitiés. Ma femme se met aussi dans le même rang elle a été aussi sensible que moy à votre obligeant souvenir.
Les Cabinets d’histoire naturelle au Jardin du Roy sont présentement tout à fait rétablis, et le nouvel arrangement de toutes les choses qu’ils renferment, sera incessament achevé.
Messieurs de Buffon et Daubenton ont été bien mortifiés de s’être trouvés absens de cette Capitale, quand vous y avez paru.
J’ai l’honneur d’être avec les sentimens d’estime et d’attachement les plus sincères que je vous ai voüés depuis longues années, Mon cher Monsieur, Votre très humble et très obeissant serviteur
Dalibard
Mon adresse est à présent à l’hôtel de Gamaches ruë St. LazareM. Benj. Franklin
